DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This Office Action is responsive to the amendment filed on 09 November 2021. As directed by the amendment: Claims 1-8, 10, 13, 16, 17, and 20 have been amended and Claims 9, 14, and 18 stand withdrawn. Claims 1-20 currently stand pending in the application. 
The amendments to claim 10 are sufficient to overcome the rejection under 35 U.S.C. 101 listed in the previous action, which is accordingly withdrawn. However, the amendments to claim 1 have resulted in a further rejection under 35 U.S.C. 101, presented below. 
The amendments to Claims 2-5, 8, 13, and 17 are sufficient to overcome the claim objections listed in the previous action. Namely, the minor informalities with regard to improper language have been resolved. Accordingly, the claim objections have been withdrawn. 
The amendments to Claims 6 and 20 are sufficient to overcome the relevant rejections under 35 U.S.C. 112(a) listed in the previous action. Namely, the failure to comply with the written description requirement has been resolved. Accordingly, the relevant rejections under 35 U.S.C. 112(a) have been withdrawn. 
The amendments to claim 16 are sufficient to overcome the relevant rejection under 35 U.S.C. 112(b) listed in the previous action. Namely, the indefiniteness has been resolved. Accordingly, the relevant rejection of claim 16 under 35 U.S.C. 112(b) has been withdrawn. The amendments to claim 7 are not sufficient to overcome the relevant rejection under 35 U.S.C. 112(b) listed in the previous action, in view of the amendments to claim 1. The relevant rejection of claim 7 under 35 U.S.C. 112(b) is 

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. § 102(a)(1)/(2) have been fully considered but they are not persuasive. 
As to Flegal (US 3,216,292), Applicant notes, in particular, that the tissue receiving cavity 46 cited in the rejection is a ground out end created to generate cutting edges and chisel points, and that the concavities shown in the drawings are exaggerated. Examiner respectfully submits that the tissue receiving cavity meets the claimed language even if the concavities are exaggerated; even if Flegal admits such an exaggeration, this does not mean that the concavities do not exist or are not concave, since they are called concavities. The claim simply requires channels and grooves that can receive a material, which is met by Flegal’s concavities. The claim does not require any particularity to the structures of the channels and grooves, such as a radius of curvature required to receive soft tissue therein, such that the concavities in Flegal, exaggerated or not, are fully capable of receiving a material therein. While Applicant contends that any judgement as to the size and possible utility of such features for any purpose based solely on the drawings is wholly speculative, Examiner respectfully submits that the structure of Flegal meets the claim, based on the drawings as well as the disclosure of Flegal as a whole, and that any structural differentiation between Flegal and the application that precludes Flegal from such use must be present in the claims. 
Applicant’s arguments are based on the contention that the rejection based on a “capable of performing the intended use” analysis is improper. Applicant contends that nothing in Flegal describes or suggests any structure “configured so that, as the distal tip is inserted into the driving recess of the bone screw, soft tissue within the driving recess flows through the grooves and along the channels” or In re Giannelli. Applicant is relying simply on the presence of the words “configured so that” in the claim as reason to apply the findings of In re Giannelli to the instant application. Examiner respectfully submits that the application of In re Giannelli was designed or constructed to be used as a rowing machine whereby a pulling force is exerted on the handles. The prior art chest press machine does not have handles that are adapted to be pulled in a rowing motion, and the court noted that “the mere capability of pulling the handles is not the inquiry that the Board should have made; it should have determined whether it would have been obvious to modify the prior art apparatus to arrive at the claimed rowing machine.” Firstly, Examiner notes that the rejections under Flegal are anticipation rejections under 35 U.S.C. 102(a)(1)(2) which do not require an obviousness analysis. As to the point that “physical capability alone does not render obvious that which is contraindicated”, Examiner respectfully submits that Flegal as applied to the instant claims is not contraindicated. The findings of In re Giannelli were predicated on the contraindication of pulling versus pushing and thus the contraindication of using a chest press machine as a rowing machine. Flegal discloses a screw extraction device; even if, as argued by Applicant, Flegal does not describe any medical or biological use for the device, the word “bone” does not appear, no medical context is described or suggested, no use within a living body or in relation to the removal of an implanted screw such as a bone screw, and no mention of any interaction with soft tissue, these do not rise to the level of contraindication of using Flegal’s device in a medical context. Structural features in the claims that preclude the use of Flegal’s device as a screw extraction device for a bone screw in particular would be required. Flegal’s device is designed or constructed as a screw extraction device. The recitation of parts of the human body are non-statutory subject matter. The limitations of the grooves and channels are met by Flegal without further structural differentiation. Similarly, the cavity shown and described in Flegal would have to be structurally In re Giannelli is particularly apt in the field of medical devices for which a precise match to the intended function is imperative to prevent harm if applied in another way. Examiner respectfully submits that this is speculative and that without accompanying claim language that recites characteristics that make the cavity particularly suited for receiving tissue and that make the channels and grooves particularly suited for receiving tissue therein, Flegal’s features are just as suited to these applications because Flegal discloses the claimed structure. As described above, the argument that Flegal’s concavities are exaggerated in the figures is moot because the radius of curvature is not relied upon (neither claimed nor cited in the rejection), and the mere presence of concavities, regardless of their size or depth, as arranged on the device of Flegal, are sufficient to meet the claims. 
For at least the same reasons as above, Applicant submits that claims 10-13, 16, 17, 19, and 20 are not anticipated by Olsen (US 8,540,756), and that Olsen fails to teach or suggest at least, “a distal portion of the shaft including a tissue-receiving cavity extending proximally thereinto from the distal tip,” or fingers “configured so that, as the distal tip is inserted into the driving recess, soft tissue within the driving recess is permitted to flow thereout of through the grooves and along the channels,” as recited in claims 1 and 10. Applicant contends that the rejection under 35 U.S.C. 102(a)(1)(2) as anticipated by Olsen is also invalid in view of the holding in In re Giannelli for reasons similar as presented with regard to Flegal. As to Olsen, Applicant contends that Olsen does not describe any soft tissue receiving cavity or any grooves or fingers configured to interact in any way with a flow of soft tissue, and that the teeth 520 in Olsen fit within the grooves without leaving channels or negative space configured to interact with or facilitate movement of soft tissue. Examiner respectfully submits that as the fingers 520 of Olsen are inserted into the driving recess, they will push or displace any material, including soft tissue, that is in the driving recess out of the driving recess; the grooves between fingers i.e. before complete seating, such that the final fit between the fingers and the notches of the driving recess, even if snug or without negative space created, is immaterial to what happens as the device is being seated or inserted, which is when the material would be displaced. The material is not displaced when the device is fully seated; the material would already be in the negative space between the fingers or in the channels. With regard to the application of In re Giannelli to Olsen, Applicant submits that Examiner has not shown that Olsen is configured to receive or facilitate movement of soft tissue. Examiner respectfully submits that Olsen as applied to the instant claims is not contraindicated. The findings of In re Giannelli were predicated on the contraindication of pulling versus pushing and thus the contraindication of using a chest press machine as a rowing machine. Olsen discloses a bone screw extraction device and a bone screw; even if, as argued by Applicant, Olsen does not describe that the structure receives or facilitates movement of soft tissue, this does not rise to the level of contraindication of using Olsen’s device in this medical context. Olsen discloses a medical device for use with bone screws, and the presence of soft tissue adjacent bone in common bodily structures would make such an application of Olsen’s device as receiving soft tissue very likely. It would be less likely for a bone screw to not be covered or encroached upon by soft tissue, and since Olsen is designed or constructed to extract such bone screw, its interaction with adjacent soft tissue would be likely. Because soft tissue is softer than the materials used to make Olsen’s device and screw, it would be forced to be displaced and moved into any regions of negative space in Olsen’s device. Structural features in the claims that preclude Olsen’s device from receiving or facilitating movement of soft tissue would be required. Olsen’s device is designed or constructed as a screw extraction device. The recitation of parts of the human body are non-statutory subject matter. The limitations of the cavity, grooves, and In re Giannelli is particularly apt in the field of medical devices for which a precise match to the intended function is imperative to prevent harm if applied in another way. Examiner respectfully submits that this is speculative and that without accompanying claim language that recites characteristics that make the cavity particularly suited for receiving tissue and that make the channels and grooves particularly suited for receiving tissue therein, Olsen’s features are just as suited to these applications because Olsen discloses the claimed structure. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-8 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). In claim 1, ll. 9-10, applicant positively recites part of a human, i.e. “soft tissue within the driving recess flows through the grooves and along the channels.” Thus claims 1-8 include a human within their scope and are drawn to non-statutory subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As to claim 1, the limitation “the grooves” (ll. 9) renders the claims indefinite because it lacks proper antecedent basis. For examination purposes, the limitation will be interpreted as “through grooves extending proximally into a distal face of the distal tip and along the channels.” 
As to claim 2, the limitation “a plurality of grooves” renders the claim indefinite because it is unclear if the grooves refer back to the grooves previously recited in claim 1, or to a different plurality of grooves. For examination purposes, the limitation will be interpreted in the former instance, as “the grooves”. 
As to Claim 7, the limitation “the device comprises grooves” renders the claim indefinite because it is unclear if the grooves refer back to the grooves previously recited in claim 1, or to different grooves. For examination purposes, the limitation will be interpreted in the former instance, as “the grooves are substantially arcuately shaped”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1)(2) as anticipated by U.S. Patent No. 3,216,292 to Flegal. 
Flegal discloses a bone screw extraction device, shown in Figs. 6 and 7, comprising a shaft (12) extending longitudinally from a proximal end to a distal tip, a distal portion of the shaft including a tissue-receiving cavity (46) extending proximally thereinto from the distal tip (col. 2 / ll. 55-60), the distal tip including a plurality of fingers (each ending at 50) configured to be received within a driving recess of a bone screw and a plurality of channels (32) extending longitudinally along an exterior surface of the distal portion (col. 2 / ll. 52-55), each of the plurality of channels extending between adjacent ones of the plurality of fingers, each of the channels being configured so that, as the distal tip is inserted into the driving recess of the bone screw, soft tissue within the driving recess is fully capable of flowing through the grooves (along arcs of 48s) and along the channels (due to the grooves and channels comprising negative space, any soft tissue within the driving recess is fully capable of flowing into them and thus out of the driving recess as the extraction device seats into the driving recess to displace the soft tissue; shown in Fig. 4 for example, the concavity of the grooves and channels is configured to provide a negative space between the extraction device and the driving recess of the screw, such that tissue in the driving recess would be displaced out through the grooves and channels); wherein the plurality of 

Claims 1-6, 10-13, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1)(2) as anticipated by U.S. Patent No. US 8,540,756 to Olsen et al. (hereinafter, “Olsen”). 
As to Claims 1-6, Olsen discloses a bone screw extraction device (110) (col. 5 / ll. 55-58), shown in Fig. 1, comprising a shaft (112) extending longitudinally from a proximal end to a distal tip (col. 9 / ll. 58-60), shown in Fig. 9, a distal portion of the shaft including a tissue-receiving cavity (535) extending proximally thereinto from the distal tip (a tissue-receiving cavity is interpreted as language of intended use and given limited weight and deemed anticipated by the prior art if the prior art is capable of performing said intended use; the cavity of Olsen is a negative space fully capable of receiving tissue) (col. 10 / ll. 47-49), shown in Figs. 10 and 11, the distal tip including a plurality of fingers (520) configured to be received within a driving recess of a bone screw (col. 10 / ll. 37-42, col. 10 / ll. 60 – col. 11 / ll. 23) and a plurality of channels (530) extending longitudinally along an exterior surface of the distal portion (the channels extend along and cut through the exterior surface) (col. 10 / ll. 42-49), each i.e. the channel lies in a plane drawn between the adjacent distal-most tips in the perspective of Fig. 10, and extends from this plane between the tips up along the distal portion); wherein the plurality of channels is defined in a wall of the distal portion of the shaft, shown in Fig. 9; wherein the plurality of channels extends radially into the tissue-receiving cavity of the shaft so that a cross-sectional area of the distal portion thereof is defined by the channels (col. 10 / ll. 47-49), shown in Fig. 10; wherein adjacent ones of the plurality of fingers are equidistantly spaced from one another, shown in Fig. 10. 
As to Claims 10-13, 16, 17, 19, and 20, Olsen discloses a system (100) for treating a bone, comprising a bone screw (120) configured to be implanted into a bone, shown in Fig. 1, the bone screw extending from a proximal end to a distal end, the proximal end including a driving recess (124s and 150; the portion 150 under broadest reasonable interpretation is part of the recessed portions of the proximal end and fully capable of receiving a part of a driver) extending distally thereinto, the driving i.e. the channel lies in a plane drawn between the adjacent distal-most tips in the perspective of Fig. 10); wherein adjacent ones of the plurality of fingers are equidistantly spaced from one another, shown in Fig. 10. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Flegal. 
Flegal discloses the claimed invention except for wherein the plurality of fingers includes six fingers. 
Flegal discloses the plurality of fingers includes four fingers (each ending at 50), shown in Fig. 7. 
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide six fingers, since the mere multiplication of the essential working parts of a device involves only routine skill in the art, and providing more fingers would provide more points of connection between the device and the screw to be removed, thus offering greater purchase. Adjacent ones of the six fingers are equidistantly spaced from one another as shown in Flegal’s embodiment with four fingers, with each finger disposed at a corner of a hexagon instead of a square. 

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen.
Olsen discloses the claimed invention except for wherein the plurality of fingers includes six fingers and wherein the driving recess includes six notches. 
Olsen discloses the plurality of fingers includes three fingers (520), shown in Fig. 9, and the driving recess includes three notches (124), shown in Fig. 1. 
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide six fingers and the driving recess with a corresponding number of six notches, since the mere multiplication of the essential working parts of a device involves only routine skill in the art, and providing more fingers for interaction with more notches in the driving recess would offer more secure purchase and lower the possibility of undesirable twisting of the screw or loss of connection. Adjacent ones of the six fingers and adjacent ones of the notches are equidistantly spaced from one . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRACY L KAMIKAWA/Examiner, Art Unit 3775                      

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775